Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06/16/2022.
Claims 1-20 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,652,025 has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.

Response to Arguments
Applicant’s arguments, see pages 6 and 7 of the Remarks, filed 06/16/2022, with respect to the nonstatutory double patenting rejection to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.
Applicant's arguments, see page 7 of the Remarks, filed 06/16/2022, with respect to the 35 USC 112(b) rejection to claim 13 have been fully considered but they are not persuasive. The amended claim 13 still invokes 35 USC 112(f). Further, the specification fails to detail and link the structure which corresponds to the claimed host device. If the applicant prefers to not invoke 35 USC 112(f) interpretation, the host device should be amended to include hardware (i.e., memory and/or processor) if supported by the original description.
Applicant's arguments, see pages 7-10 of the Remarks, filed 06/16/2022, with respect to the 35 USC 103 rejection to claims 1, 10 and 19 have been fully considered but they are not persuasive.
The Applicant’s arguments, see page 7 of the Remarks, mention the “Office Action concedes that Yamagami does not disclose a controller that is configured to receive a command to overwrite the snapshot data.” The Applicant’s interpretation has been noted, however the Examiner respectfully disagrees. The Office Action, on line 24, indicated “Yamagami does not explicitly teach a command to overwrite the data.” This was purposely stated in this manner because Yamagami taught commands being performed on the snapshot data stored in the second subset, however, those commands did not include a command to overwrite the data. Therefore, the Examiner relied on Min only for the overwrite command itself. Thus, when the overwrite command of Min is combined with the commands performed on the snapshot data as taught by Yamagami, the claimed limitation of a command to overwrite the snapshot data is met.
 The Applicant’s arguments, see page 8 of the Remarks, argue that “in Min, the ‘overwrite request’ is a request to overwrite the copy-source volume and not an overwrite request to overwrite snapshot data of the copy-source volume.” The Applicant’s interpretation has been noted, however the Examiner respectfully disagrees. As discussed above, the Examiner relied on Min only for the overwrite command itself rather than the command and the data on which the command is being performed. Thus, when the overwrite command of Min is combined with the commands performed on the snapshot data as taught by Yamagami, the claimed limitation of a command to overwrite the snapshot data is met.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “the host device is connected to the storage controller via a system bus and is configured to …” in claim 13.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, the claim limitation “the host device is connected to the storage controller via a system bus and is configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0149798 to Yamagami (retrieved from Applicant’s IDS) in view of US 2013/0138904 to Min (retrieved from Applicant’s IDS) in further view of US 2001/0020254 to Blumenau et al. (hereinafter Blumenau) (retrieved from Applicant’s IDS).
As to claims 1, 10 and 19, Yamagami teaches a data storage device, comprising: a storage medium including a first subset configured to store user data (FIG. 1 and paragraphs 42, 50, 90 and 118, user data interpreted as the journals storing data which is used by the user to locate a particular snapshot) and a second subset configured to store snapshot data (FIG. 1, paragraphs 30 and 35, stored snapshot data); a controller (FIG. 1, controller 140) configured to: receive, from a host operably coupled to the data storage device, a command for the snapshot data stored in the second subset (paragraphs 30, 37 and 38, controller receives operations which come from the host); and execute the command (paragraphs 30, 32, 37 and 38, execution of the operation received from the host).
Yamagami does not explicitly teach a command to overwrite the data.
However, Min teaches a command to overwrite the data (paragraphs 9 and 10, issued overwrite request which overwrite the stored data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagami to include the method of overwriting data as taught by Min in order to preserve and/or reuse storage space therefore increasing the efficiency of the storage system.
Yamagami and Min do not explicitly teach verifying an authenticity of the command and, in response to the verification of the authenticity of the command, executing the command.
However, Blumenau teaches verifying an authenticity of the command (paragraph 68, authenticating the request received from the host) and, in response to the verification of the authenticity of the command, executing the command (paragraphs 63, 68 and 90, wherein the operation is allowed access or proceeds in response to verifying the request).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagami and Min to include the method of verifying a command as taught by Blumenau in order to prevent access and/or manipulation of stored data by an unauthorized or malicious user thus increasing the overall security of the data storage system.
As to claims 2 and 11, Blumenau teaches wherein the controller is configured to verify the authenticity of the command by verifying that the command has been signed with a predetermined cryptographic key (paragraph 73, 76 and 78 wherein verification is performed based on whether the message is signed with the correct access key).
As to claim 3, Blumenau teaches wherein the predetermined cryptographic key is generated by the data storage device and provided to the host device during an initial configuration of the data storage device (paragraphs 74 and 75, access key is received from the storage system by the host and the access keys can be provided in advance or upon entering the network).
As to claim 4, Blumenau teaches wherein the predetermined cryptographic key is provided to the host device over an encrypted communication channel (paragraph 75, wherein the access key is encrypted then sent over the network).
As to claims 5 and 14, Blumenau teaches wherein the controller is configured to ignore the command if the command is not verified to be authentic (paragraph 90, does not respond if there is no match indicating the request is not authentic).
As to claims 6, 15 and 20, Yamagami teaches wherein the controller is further configured to: receive, from the host, an instruction to update the snapshot data in the second subset with modified data, and store the modified data in the second subset without overwriting the snapshot data (paragraphs 14, 76 and 134 updating the snapshot).
As to claims 8 and 17, Yamagami teaches wherein the second subset is one of a partition, a mount point, or an address range of the storage medium (paragraph 62, partition).
As to claim 12, Blumenau teaches wherein the predetermined cryptographic key is generated by the storage controller (paragraphs 74 and 75, access key is received from the storage system by the host and the access keys can be provided in advance or upon entering the network) and provided to the host device over an encrypted communication channel (paragraph 75, wherein the access key is encrypted then sent over the network).
As to claim 13, Blumenau teaches wherein the host is configured to sign the command with the predetermined cryptographic key (paragraph 84 access key used to encrypt the random number sent with the I/O request for verification).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami in view of Min in view of Blumenau in further view of US 2005/0114402 to Guthrie, II (hereinafter Guthrie) (retrieved from Applicant’s IDS).
As to claims 7 and 16, Yamagami, Min and Blumenau do not explicitly teach wherein the controller is further configured to generate a notification to the host when the snapshot data has consumed a predetermined portion of a capacity of the second subset.
However, Guthrie teaches wherein the controller is further configured to generate a notification to the host when the snapshot data has consumed a predetermined portion of a capacity of the second subset (paragraph 48, alert generated when a particular portion has been used).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagami, Min and Blumenau to include the method of detecting a capacity and issuing an alert as taught by Guthrie in order to prevent unwanted deleting/overwriting of pertinent data due to reaching a maximum capacity therefore increasing the efficiency of the storage system.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami in view of Min in view of Blumenau in further view of US 2014/0149793 to Zaslavsky et al. (hereinafter Zaslavsky) (retrieved from Applicant’s IDS).
As to claims 9 and 18, Yamagami, Min and Blumenau do not explicitly teach wherein the storage medium is a flash memory.
However, Zaslavsky teaches wherein the storage medium is a flash memory (paragraph 22, flash).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagami, Min and Blumenau to include the flash memory as taught by Zaslavsky in order to allow the ability to save data when power is not present or lost therefore increasing the efficiency of the storage system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497